Citation Nr: 0728549	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-34 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as a dysthymic and/or cognitive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
psychiatric disability, claimed as dysthymia, a cognitive 
disorder, and/or depression.  The veteran subsequently 
initiated and perfected an appeal of this determination.  


FINDINGS OF FACT

1.  The veteran did not have a psychiatric disorder at the 
time he entered active military service.  

2.  Competent evidence has not been presented establishing 
that a psychiatric disability, to include dysthymia, a 
cognitive disorder, and/or depression, was incurred during 
military service.  


CONCLUSION OF LAW

A psychiatric disability, to include dysthymia, a cognitive 
disorder, and/or depression, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in September 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The September 2003 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination in 
November 2003.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

The veteran seeks service connection for a psychiatric 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection may also be awarded for certain disabilities, such 
as psychoses, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

As an initial matter, the Board has considered whether 
presumptive service connection for chronic disease is 
warranted in the instant case.  Under 38 C.F.R. § 3.309(a), 
psychoses are regarded as a chronic disease.  Effective 
August 28, 2006, 38 C.F.R. § 3.384 was modified to further 
clarify the term "psychoses" for the purposes of 38 C.F.R. 
§ 3.309(a).  See 71 Fed. Reg. 42, 785 (July 28, 2006).  
However, dysthymia, cognitive disorder, and depression are 
not among the listed psychiatric disorders defined by VA as 
under the subcategory of psychoses.  Thus, presumptive 
service connection on the basis of a chronic disease is not 
for application in the present case.  Nevertheless, the 
veteran's claim may still be granted if onset or aggravation 
of his current disability during active military service is 
established.  

According to the veteran's August 1966 service entrance 
examination, he was without psychiatric abnormality at the 
time he was accepted for military service.  However, on his 
concurrent report of medical history, he gave a positive 
response for both depression or excessive worry, and nervous 
trouble, and it was noted that he was nervous but that it was 
not disabling.  In August 1967, he sought treatment for a 
"great fear of weapons".  He felt his rifle "talked to 
him" and he feared injuring someone.  He also reported 
dreams of possibly killing someone.  It was recommended he be 
removed from weapons access.  Shortly thereafter, he was 
given a profile for an "emotionally unstable personality" 
and transferred to a position in the administrative field.  
In March 1968, he was noted to speak in a "low monotone with 
little change in facial expression".  His actions were also 
"somewhat bizarre".  The impression was of immaturity, 
although a schizoid personality was a possibility.  The 
veteran sought treatment for back pain in March 1969, at 
which time he was noted to be a "very schizoid guy".  An 
April 1970 clinical record noted "schizoid personality by 
history."  No psychiatric abnormality was noted on his 
November 1970 service separation examination, although he 
again reported a history of depression and excessive worry on 
his concurrent report of medical history.  He was noted to 
"worry a lot and [was] depressed on occasion", a problem he 
had had most of his life.  

Post-service, the veteran did not seek psychiatric treatment 
for many years.  In September 2003, a statement was submitted 
by G.S., Ph.D.  Dr. S. stated he had been treating the 
veteran since 1992 for dysthymic disorder and borderline 
intellectual functioning.  Additionally, the veteran 
periodically met the criteria for an adjustment disorder, 
with anxiety and a depressed mood.  Dr. S. stated the veteran 
experienced stress resulting from everyday occurrences, like 
meeting his employer's expectations and managing his 
finances.  However, Dr. S. did not indicate a date of onset 
for the veteran's various diagnoses.  

He was seen for a private psychological assessment in 
November 1998, at which time he reported social isolation, 
depression, and some memory impairment.  He gave a history of 
growing up in a large family.  He reported that his father 
was an alcoholic and he was sexually abused as a child.  He 
was afforded various psychological testing, and dysthymic 
disorder was diagnosed.  

In October 2003, the veteran's ex-wife submitted a written 
statement.  She stated she knew and was married to the 
veteran from February 1969 to November 1982.  She stated he 
showed signs of depression both during and after their 
marriage.  

A VA psychiatric examination was afforded the veteran in 
November 2003.  He reported that during military service, a 
higher-ranked soldier knocked him over and kicked him several 
times in the head, resulting in chronic headaches and 
cognitive dysfunction.  He reported struggling academically 
both before and after service.  He attributed this to a lack 
of concentration and memory, and poor self-esteem.  On 
objective examination, he was casually dressed, with an 
anxious and agitated presentation.  He was pleasant and 
cooperative with the examiner.  He denied suicidal ideation, 
hallucinations, or delusions.  Final diagnoses included a 
cognitive disorder, not otherwise specified and of 
undetermined etiology, probably developmental, and dysthymia, 
chronic and lifelong.  The examiner opined that both these 
disorders likely existed prior to service and "could not 
clearly be demonstrated to be aggravated by the service."  
He explained that it appeared that the veteran's depressive 
symptomatology, which was present in service, was a 
continuation of the difficulty that he has in adjustment 
because of his borderline intellectual functioning.

A VA neuropsychological evaluation was also afforded the 
veteran in December 2003.  He reported growing up in a large 
family, with whom he was no longer close.  He reported he was 
a poor student in school, and barely passed.  He stated he 
was depressed prior to going into the military, but his 
depression became worse thereafter.  Since then, he had 
experienced chronic depression, lack of concentration, and 
impaired memory.  The veteran was afforded a battery of 
psychological and neurological tests, resulting in a 
diagnosis of cognitive disorder, not otherwise specified, and 
depression, not otherwise specified.  He was noted to 
struggle with depression "his whole life".  

As at least some of the medical evidence suggests the 
veteran's dysthymia and cognitive disorder pre-existed 
service, the Board must first consider whether the 
presumption of soundness attaches.  For purposes of basic 
entitlement to service-connection, 38 U.S.C.A. § 1111 
provides that every applicant shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002).  

In the present case, the veteran was not found to have a 
psychiatric abnormality at the time he was examined for 
military service; however, he did note on his concurrent 
medical history report a positive history for both depression 
or excessive worry, and nervous trouble.  Nevertheless, the 
U.S. Court of Appeals for Veterans Claims (Court) has 
previously found that a mere reference to a prior disorder or 
possible disorder, with no subsequent elaboration, does not 
mean such a disability was "recorded in [an] examination 
report [ ]" within the meaning of 3.304(b).  See Crowe v. 
Brown, 7 Vet. App. 238 (1995).  Therefore, in the absence of 
any other compelling evidence of a pre-existing psychiatric 
disorder, the Board finds the presumption of soundness 
attaches.

Nevertheless, the Board finds that the preponderance of the 
evidence to be against the award of service connection for a 
psychiatric disability, to include dysthymia, depression, and 
cognitive disorder.  While the veteran reported psychiatric 
symptomatology on several occasions during military service, 
the only diagnoses rendered were schizoid personality 
disorder and emotional unstable personality.  The Board notes 
that personality disorders are considered developmental 
defects which are not subject to service connection as a 
matter of law.  38 C.F.R. §§ 3.303(c), 4.127; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  
Therefore, service connection cannot be granted for these 
defects themselves based on aggravation in service, but 
service connection may be granted for a disability which is 
shown by the evidence to have resulted from a defect which 
was subject to a superimposed disease or injury during 
service.  VAOPGCPREC 82-90 (July 18, 1990) (published at 56 
Fed. Reg. 45,711 (1990)); 38 C.F.R. § 4.127 (2006).  

The Board notes that the veteran has been treated by both VA 
and private examiners since approximately 1992, and has 
confirmed diagnoses of a current psychiatric disability, 
variously diagnosed as depression, dysthymia, and/or 
cognitive disorder.  However, no examiner has suggested a 
psychiatric disorder for which service connection may be 
awarded began during military service.  While the veteran has 
been treated since 1992 by Dr. S. for psychiatric 
symptomatology, Dr. S. did not indicate the veteran's 
disorders began during service.  Moreover, although the 
November 2003 VA examiner suggested that the veteran's 
cognitive disorder which was probably developmental and 
related depression likely preexisted service, the Board notes 
that neither disorder was shown on objective examination on 
entrance or on separation although the veteran did report a 
history of depression and excessive worry.  

As noted above, while the Board has found that the 
presumption of soundness attaches in this case, the Board 
does not find that the VA examiner's opinion that the 
veteran's cognitive disorder was "probably" developmental 
or the examiner's characterization of the veteran's cognitive 
disorder and dysthymia as disorders that "likely" existed 
prior to service to be the type of clear and unmistakable 
evidence that is sufficient to rebut the presumption of 
soundness in this case.  Further, even if the Board were to 
find that this evidence was sufficient to establish the 
existence of a cognitive disorder and dysthymia prior to 
service, the record contains no competent medical evidence of 
aggravation of such disorders in service.  The November 2003 
VA examiner found that such disorders "could not clearly be 
demonstrated to be aggravated by the service."

In any event, however, the Board finds that the presumptions 
of soundness is applicable to this case.  Therefore, service 
connection in this case would only be warranted on a service 
incurrence basis.  In this regard, the Board finds that 
although the VA examiner states that the veteran's depression 
was present in service, notably on objective examination no 
psychiatric abnormality was found on entrance and separation.  
Further, service medical records include no diagnosis of 
cognitive disorder, depression or dysthymia.  Schizoid 
personality disorder and emotional unstable personality were 
diagnosed.  Therefore, the Board accords little weight to the 
VA examiner's opinion regarding depression being present in 
service when the contemporaneously records are considered.  

The Board notes that the record on appeal, in fact, contains 
no competent medical evidence linking a current psychiatric 
disorder to the veteran's military service on the basis of 
service incurrence or aggravation.  Statements submitted by 
the veteran and his ex-wife suggest the onset of a 
psychiatric disorder during military service.  However, as 
laypersons, they are no capable of making medical 
conclusions, and thus, their statements regarding causation 
are not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In conclusion, the preponderance of the evidence is against 
the claim of service connection for a psychiatric disability, 
to include dysthymia, depression, and cognitive disorder, as 
onset of such a disorder during military service has not been 
established.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a psychiatric 
disability, to include dysthymia, depression, and cognitive 
disorder, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


